NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

In the Interest of S.D., a child. )
________________________________ )
                                  )
P.S.,                             )
                                  )
               Appellant,         )
                                  )
v.                                )           Case No. 2D19-400
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellees.         )
________________________________ )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

P.S., pro se.

Ashley Moody, Attorney General,
Tallahassee, and Ashley Grafton Cannon
and Mary Soorus, Assistant Attorneys
General, Tampa, for Appellee Department
of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Joanna Summers Brunell
and Kimberly Kanoff Berman, Appellate
Counsels of Florida Statewide Guardian ad
Litem Office, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


NORTHCUTT, LaROSE, and SMITH, JJ., Concur.




                                   -2-